department of the treasury internal_revenue_service washington d c nov a uniform issue list iep katy legend taxpayer a amount b ira c bank d clinic x date date dear this is in response to your request of date through your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are married and own ira c with bank d you have a history of alcohol abuse and mental illness on date you withdrew amount b from ira c in cash at the time of the withdrawal you were separated from your spouse and she was unaware that the page withdrawal had been made you intended to re-deposit the entire amount b into an ira account within the day period allowed by the internal_revenue_code the code to avoid any adverse tax consequences on date you were involuntarily admitted to clinic x for alcohol abuse treatment and suicide tendencies you spent some time in the intensive care unit of the clinic x sedated on a ventilator while -you-were in clinic x a court dectared you to be severely mentally disabled-and-in------ ---need-of continued treatment when you were released from clinic x and able to----------- handle your own affairs properly the days rollover period had expired you want to redeposit amount b to ira c _ you represent that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial pails unovcts sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrate that the severe mental_disability and hospitalization you experienced were beyond your control and prevented you from depositing amount b to waive the 60-day requirement would be against equity or good conscience in ira c within days after receiving the distribution the failure therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b which constitutes an eligible_rollover_distribution pursuant to sec_402 of the code you are granted a period of days from the issuance of this ruling letter to contribute amount b in cash into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact ld at please address all correspondence to sincerely yours alan c pipkin employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
